                                                                             Page 1 of 2


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION




KRISTY EDWARDS,

      Plaintiff,

v.                                                         4:18cv415–WS/CAS

ANDREW SAUL,
Commissioner of Social Security,

      Defendant.



                     ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

      Before the court is the magistrate judge’s report and recommendation (ECF

No. 22) docketed September 24, 2019. The magistrate judge recommends that the

plaintiff's motion for attorney's fees and costs pursuant to the Equal Access to

Justice Act (EAJA) be granted in the amount of $8,072.03. No objections to the

report and recommendation have been filed.

      The court having reviewed the matter, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 22) is

ADOPTED and incorporated into this order.
                                                                           Page 2 of 2


      2. Kristy Edwards’s motion for attorney's fees and costs (ECF No. 20) is

GRANTED in the amount of $8,072.03.

      3. Kristy Edwards is entitled to recover fees in the amount of $8,072.03 for

the time expended by her counsel in this case pursuant to 28 U.S.C. § 2412

(EAJA).

      4. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 589 (2010), payment shall be

made payable to Edwards and mailed to Edwards’s counsel, subject to offset by the

amount of any debt owed by Edwards to the United States. If the United States

Department of the Treasury determines that Edwards does not owe a federal debt,

the government may accept Edwards’s assignment of EAJA fees and pay fees

directly to Edwards’s counsel, Charles L. Martin.

      DONE AND ORDERED this            21st    day of     October    , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
